*54CONCURRING OPINION
Mollison, Judge:
I concur in the result that the protest claim should be overruled on the sole ground that the plaintiff has failed to establish that the articles in issue are not dolls as classified by the collector.
I do not wish to be understood as endorsing as a definition of the term “dolls” the following language found in a question asked on cross-examination of one of plaintiff's witnesses:
* * * a doll is just a miniature facsimile or representation of a human or an animal, irrespective of whether it is played with by a child or not. (R. p. 23.)
even though the said witness expressed agreement with it.
Furthermore, I do not wish to be understood as endorsing the proposition that in the circumstances of this case the description on one of the two invoices of the merchandise as “dolls” has evidentiary value.